FILED
                                                             JUNE 24, 2021
                                                     In the Office of the Clerk of Court
                                                    WA State Court of Appeals, Division III



         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                         )          No. 37294-4-III
                                             )          (consolidated with
                     Respondent,             )          No. 37295-2-III)
                                             )
              v.                             )          UNPUBLISHED OPINION
                                             )
DONALD PHILLIP ENGLE,                        )
                                             )
                     Appellant.              )

       LAWRENCE-BERREY, J. — Donald Engle appeals his two convictions for unlawful

possession of a controlled substance. We accept the State’s concession that both

convictions must be vacated in accordance with State v. Blake, 197 Wn.2d 170, 186, 481

P.3d 521 (2021), and we remand for that purpose.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.

                                          _________________________________
                                          Lawrence-Berrey, J.

WE CONCUR:



______________________________            _________________________________
Siddoway, A.C.J.                          Fearing, J.